Citation Nr: 0508130	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  99-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
November 1975.  He died in December 1997; the appellant is 
his surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from February 1998 and June 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for the cause of the veteran's 
death.  

The appellant testified at a December 2000 hearing before a 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the record.  Subsequent to the December 2000 
hearing, in April 2001, the case was remanded to the RO for 
additional development.

The appellant was afforded an additional hearing before a 
Veterans Law Judge in July 2002.  At that time, the appellant 
withdrew her request for a hearing before an RO hearing 
officer.  The case was again remanded in September 2003 for 
additional development, and returned to the Board in February 
2005 for further appellate consideration.




FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997.  The death 
certificate lists the immediate cause of death as sepsis due 
to pneumonia, with no other significant contributing 
condition noted.  The necropsy report indicates that the 
veteran died of acute coronary insufficiency due to severe 
coronary atherosclerosis and cariomeglia, and that lobar 
pneumonia contributed to the veteran's death.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), with 
an evaluation of 100 percent, effective in February 1995.  

3.  It has not been shown, by credible competent evidence, 
that the veteran's service-connected psychiatric disability 
played a material role in his death; rendered him less able 
to withstand the effects of his fatal underlying disease or 
diseases; or hastened his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially in causing the veteran's death.  
38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159, because an initial 
AOJ adjudication had already occurred.  

In the present case, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death was 
received in February 1998 and initially adjudicated in 
February 1998, well before the enactment of the VCAA.  

At the outset of the appellant's claim, she was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in March 1999, provided notice to the 
appellant of the evidence necessary to support her claim.  
Supplemental statements of the case dated in December 2001 
and November 2004 also provided notice to the appellant of 
the evidence of record regarding her claim and why this 
evidence was insufficient to award the benefit sought.

Moreover, letters dated in July 2001, January 2003, and 
January 2004 also instructed appellant regarding the evidence 
necessary to substantiate her claim and requested that she 
identify evidence supportive of the claim.  Specifically, the 
January 2004 letter described the evidence of record and 
indicated which evidence VA would assist the appellant in 
obtaining.  

The veteran was also provided with the opportunity to testify 
before Veterans Law Judges in December 2000 and July 2002.

In addition, records of the veteran's medical treatment have 
been obtained.  Neither the appellant nor her representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

As noted above, the veteran had military service from August 
1955 to November 1975.  Service medical records do not 
reflect the presence of chronic cardiovascular or respiratory 
disease.

Private medical records reflect that when the veteran was 
seen in 1991, he denied known cardiac or pulmonary disability 
and examination did not reveal evidence of same.  Rectal 
carcinoma was diagnosed in March 1994. The veteran underwent 
abdominoperineal resection in April 1994 and subsequently 
received external beam radiotherapy.  A January 1995 
colonoscopy was normal.  

Records from the South Carolina Department of Health indicate 
that the veteran was diagnosed with pulmonary tuberculosis in 
July 1994.

An August 1994 hospitalization report from the Ft. Gordon 
Hospital indicates that the veteran underwent magnetic 
resonance angiography and femoral artery bypass.  The 
diagnoses were claudication, superficial femoral artery 
stenosis, and left renal artery stenosis.

The veteran submitted a claim of entitlement to service 
connection in February 1995.  

In April 1995 a VA examiner concluded that the veteran 
suffered from dysthymic disorder secondary to colon cancer 
and surgery.  He was deemed to be entirely capable of 
managing funds in his own behalf.  It was reported that the 
veteran had terminated working in late 1993 due to cancer 
surgery.

A May 1995 VA consultation sheet indicates an assessment of 
PTSD.  The veteran reported that a private provider had seen 
him.

In a June 1995 rating decision, the RO denied service 
connection for PTSD, colon cancer, tuberculosis, and arterial 
bypass surgery of the right leg.  Service connection for PTSD 
was subsequently granted in November 1995, effective in 
February 1995.  The RO determined that a 100 percent 
evaluation was warranted.

An October 1996 VA mental health treatment note indicates 
that the veteran's memory was worse.  The provider noted that 
the veteran's wife had quit her job to stay home and care for 
him.  The veteran was found to be unemployable and totally 
disabled due to his PTSD.  

A VA psychiatric examination was conducted in October 1997.  
The veteran reported that his colorectal cancer was in good 
remission.  On mental status examination, both recent and 
remote memory was impaired.  Severe, chronic PTSD was 
diagnosed, and the examiner indicated that the veteran might 
have difficulty managing his funds due to memory impairment.  

In November 1997, the RO determined that the veteran was not 
competent to manage disbursement of VA funds.  His wife was 
designated as his fiduciary.

The veteran died in December 1997.  He was transported to the 
Self Memorial Hospital Emergency Room by ambulance.  His wife 
gave a history of the veteran's not feeling well for several 
days.  She reported that she returned from work to find him 
unconscious.  The veteran indicated that he had been coughing 
for about one month, and that his symptoms had worsened in 
the previous three days.  While being prepared for testing, 
the veteran became asystolic and unresponsive.  A tachycardic 
rhythm persisted, then became bradycardic.  Aggressive 
resuscitation efforts persisted for 90 minutes until the 
veteran was declared dead.  

A January 1998 necropsy report indicates that the veteran had 
severe coronary atherosclerosis with cardiomeglia and left 
ventricular hypertrophy.  He also had a severe lobar 
pneumonia in the left lower lobe as well as 
arteriolonephrosclerosis.  Both his liver and spleen were 
enlarged.  The forensic pathologist concluded that the 
veteran died as a result of acute coronary insufficiency, due 
to severe coronary atherosclerosis and cardiomeglia, and that 
lobar pneumonia also contributed to his death.  

The certificate of death, which was signed after the necropsy 
was conducted, indicated the immediate cause of death as 
sepsis, due to pneumonia.  The coroner identified no other 
contributing cause.

The appellant submitted her claim of entitlement to service 
connection for the cause of the veteran's death in February 
1998.  

In her May 1999 substantive appeal, the appellant indicated 
her belief that her husband's cancer was connected to 
service, and that it had contributed to his death.  

At her December 2000 hearing, the appellant testified that 
her husband's health declined after his cancer, and that he 
was unable to fight off the pneumonia.  She stated that she 
had to take care of her husband due to his PTSD symptoms.  
She indicated that he was prescribed various medications, and 
that she ensured that he took them.  

A December 2000 statement from a private provider indicates 
that the veteran had a history of colon cancer, which had 
been resected in 1994.  The physician recalled that over the 
years, the veteran was completely dependent on his wife's 
care for both day-to-day functioning and to ensure that he 
presented at his medical appointments.  The physician 
indicated that the veteran had been unable to remember 
instructions and follow them through appropriately.  

In a June 2001 statement the appellant indicated that she had 
provided all documentation and medical records from VA and 
non-VA providers.  She claimed that her husband was unable to 
care for himself due to his severe PTSD.

In August 2001 the appellant submitted duplicate copies of VA 
treatment records.  She noted that the RO should have all 
other military and medical records.  She indicated that she 
was claiming benefits due to the veteran's PTSD.

At her July 2002 hearing, the appellant indicated that she 
wished to withdraw her claim that her husband's death was 
related to Agent Orange exposure.  She argued that her 
husband's death was related to his inability to take his 
medication and follow medical advice.  She related that he 
may have mistrusted doctors and that he did not want to live 
any longer.  She indicted that he had been sick but refused 
to go to the doctor.  She testified that she had been his 
primary care giver.

In March 2003 the Board contacted the veteran's private 
physician and asked for a statement describing the role the 
veteran's PTSD played in causing or contributing to his 
death.  No response was received.  

In an October 2003 letter, the appellant again argued that 
the veteran was mentally incapacitated and unable to care for 
himself.

In an August 2004 statement, the appellant indicated her 
belief that had it not been for the veteran's PTSD, he would 
have understood the importance of taking care of himself and 
would not have died.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board has concluded that service 
connection for the cause of the veteran's death is not 
warranted.  The January 1998 necropsy report indicates that 
the cause of death was acute coronary insufficiency due to 
severe coronary atherosclerosis and cardiomeglia, with lobar 
pneumonia being a contributory cause.  The certificate of 
death, which was completed after the necropsy, indicates that 
the veteran died of sepsis due to pneumonia.  The medical 
evidence does not show that the veteran's service-connected 
PTSD played a material causal or contributory role in 
producing the veteran's death.  The terminal records make no 
reference to the veteran's service-connected PTSD.  Moreover, 
there is no evidence that the veteran's claimed inability to 
take his medication and follow medical advice contributed 
substantially or materially in causing the fatal conditions.

The evidence of a relationship between the veteran's service-
connected PTSD and his death is limited to assertions made by 
the appellant; however, as a layperson, she is not qualified 
to render an opinion concerning question of medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Finally, the Board notes that there is neither a contention 
nor evidence suggesting that the fatal condition was present 
in service or within one year of the veteran's discharge from 
service, or that the fatal condition was etiologically 
related to any event during the veteran's active service.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  

(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.  





_____________________________	
	                                ___________________________
          Lawrence M. Sullivan		    C. W. Symanski
          Veterans Law Judge			    Veterans Law Judge
          Board of Veterans' Appeals	    Board of Veterans' Appeals




	                        
____________________________________________
N. R. Robin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


